DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/01/2021 has been entered.  Claims 1-19 remain pending in the application.  Claim 20 has been canceled.  Applicant's terminal disclaimer filed 04/01/2021 has been disapproved.  Applicant's amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Rejection mailed 10/02/2020.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10893612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each claim 1 of the reference application teaches a method for fabricating a rigid-flexible electronic object using inkjet printer comprising: a. providing an ink jet printing system comprising: i. a first print head having: at least one aperture, a rigid resin ink reservoir, and a rigid resin pump configured to supply rigid resin inkjet ink through the aperture; ii. a second print head having: at least one aperture, a rigid metallic ink reservoir, and a rigid metallic ink pump configured to supply the rigid metallic inkjet ink through the aperture; iii. a third print head having: at least one aperture, a flexible resin ink reservoir, and a flexible resin ink pump configured to supply the flexible resin inkjet ink through the aperture; iv. a fourth print head having: at least one aperture, a flexible conductive ink reservoir, and a flexible conductive ink pump configured to supply the flexible conductive inkjet ink through the aperture; v. a conveyor, operably coupled to the first, the second, the third, and the fourth print heads configured to convey a substrate to each of the first, second, third, and fourth print heads; and vi. a computer aided manufacturing ("CAM") module, comprising: a data processor; a non-volatile memory; and a set of executable instructions stored on the non-volatile memory for: receiving a 3D visualization file representing the rigid-flexible electronic object; generating a file that represents at least one, substantially 2D layer for printing the rigid- flexible electronic object; receiving a selection of parameters related to the rigid-flexible electronic object; and altering the file represents at least one, substantially 2D layer based on at least one of the selection of parameters, wherein the CAM module is configured to control each of the first, second, third and fourth print heads; b. providing the rigid resin inkjet ink composition, the rigid metallic inkjet ink composition, the flexible resin ink composition, and the flexible conductive ink .  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US Patent No. 10980131 (reference . Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application teaches a method for embedding a plurality of chips in a printed circuit board using inkjet printer comprising:  a. providing an ink jet printing system having:  i.    a first print head having: at least one aperture, a insulating and/or dielectric resin ink reservoir, and a insulating and/or dielectric resin pump configured to supply insulating and/or dielectric resin inkjet ink through the aperture;  ii.    a second print head having: at least one aperture, a conductive ink reservoir, and a conductive ink pump configured to supply the conductive ink through the aperture;  iii.    a conveyor, operably coupled to the first, and the second print heads configured to convey a substrate to each of the first, and second print heads; and  iv.    a computer aided manufacturing (“CAM”) module, comprising: a data processor; a non-volatile memory; and a set of executable instructions stored on the nonvolatile memory, configured when executed bv the at least one data processor to cause the CAM to receive a 3D visualization file representing the printed circuit board that includes the embedded plurality of packaged chip components sought to be embedded; generate a raster file library, each raster file representing a substantially 2D layer file for printing, the raster files’ library consisting essentially of a. raster files of a substantially 2D layer having both a  pattern representing an insulating and/or dielectric pattern, and a conductive pattern, wherein the inkjet printing system further comprises an additional print head having: at least one aperture, a support ink reservoir, and a support ink pump configured to supply the support ink through the aperture, the method further comprising: a. providing a support ink composition; b. before, simultaneously with, or subsequent to the step of using the first print head and/or the second print head, .  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, and 20-21 of US Patent No. 10905017 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teach a method for fabricating a printed circuit board having an electromagnetically-shielded track using inkjet printer comprising: a. providing an ink jet printing system comprising: i. a first print head having: at least one aperture, an insulating resin ink reservoir, and an insulating resin pump configured to supply the insulating resin inkjet ink through the aperture; ii. a second print head having: at least one aperture, a first metallic ink reservoir, and a first metallic ink pump configured to supply the first metallic inkjet ink through the aperture; iii. a conveyor, operably coupled to the first, and the second print heads configured to convey a substrate to each of the first, and second print heads; and iv. a computer aided manufacturing (“CAM”) module, comprising: a data processor; a non-volatile memory; and a set of executable instructions stored thereon for: receiving a visualization file of the printed circuit board having an electromagnetically-shielded track; generating a file that represents at least one, substantially 2D layer for printing the printed circuit board having an electromagnetically-shielded track; receiving a selection of parameters related to the printed circuit board having an electromagnetically-shielded track; and altering the file .  

Allowable Subject Matter
Claims 1-19 are free of the prior art.  
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are to a method for fabricating a 3D colored resin-metal composite component using inkjet printer comprising: a. providing an ink jet printing system comprising: i. a first print head having: at least one aperture, a resin ink reservoir, and a resin pump configured to supply resin inkjet ink through the aperture; ii. a second print head having: at least one aperture, a metallic ink reservoir, and a metallic ink pump configured to supply the metallic inkjet ink through the aperture; iii. a third print head having: at least one aperture, a support ink reservoir, and a support ink pump configured to supply the support inkjet ink through the aperture; iv. a conveyor, operably coupled to the first, the second and the third print heads configured to convey a substrate to each of the first, second, and third print heads; and v. a computer aided manufacturing ("CAM") module, comprising: a data processor; a non-volatile memory; and a set of executable instructions stored on the non- volatile memory for: receiving a 3D visualization file representing the composite component; generating a file that represents at least one, substantially 2D layer for printing the composite component; receiving a selection of parameters related to the composite component; and altering the file represents at least one, substantially 2D layer based on at least one of the selection of parameters, wherein the CAM module is configured to control each of the first, second and third print heads.  
The method further comprises b. providing the colored resin inkjet ink composition, the metallic inkjet ink composition and the support inkjet ink composition; c. using the CAM module, obtaining a generated file representing a first, substantially 2D layer of the composite component for printing, the 2D layer comprising a pattern representative of the colored resin inkjet ink, the metallic inkjet ink and the support inkjet ink; d. using the first print head, forming the pattern corresponding to the resin representation in the first, substantially 2D layer of the composite component for printing.  
The method further comprises e. curing the pattern corresponding to the resin representation in the 2D layer of the composite component; f. using the second print head, forming the pattern corresponding to the metal representation in the first, substantially 2D layer of the composite component for printing; g. sintering the pattern corresponding to the metal representation in the 2D layer of the composite component.  
The method further comprises h. removing the substrate, thereby fabricating a first composite component layer, wherein, before, simultaneously with or sequential to the steps of forming and the pattern corresponding to the resin representation in the first, substantially 2D layer of the composite and/or the steps of forming and sintering pattern corresponding to the metal representation in the first, substantially 2D layer of the composite, using the third print head, forming the pattern corresponding to the support representation in the first, substantially 2D layer of the composite component for printing and functionalizing the pattern corresponding to the metal representation in the 2D layer of the composite component.  
The closest prior art is Gothait et al. (US 20160243619 A1).  Gothait teaches that a first group of printing heads 1206A is configured for printing a first material (material A) and a second group of printing heads 1206B is configured for printing a second material (material B) (providing an ink jet printing system comprising: i. a first print head having: at least one aperture, a reservoir, and a pump configured to supply ink through the aperture; ii. a second print head having: at least one aperture, a reservoir, and a ink pump configured to supply the ink through the aperture; paragraph [0272]).  Gothait teaches that at least two inks are printed, each of the at least two inks including particles of different types, and a local proportion of each of the at least two inks is determined by the first layer's specification (paragraph [0030]).  Gothait teaches that the particles are selected from a group consisting of: metal; metal oxides; metal carbides; metal alloys (metallic); inorganic salts; polymeric particles; Polyolefin (resin); and poly (4-methyl 1-pentene) (one ink is a resin and another ink is a metallic ink; paragraph [0031]).  Gothait teaches that heads for support material can be employed, for example, a third group of printing heads 1206C configured for printing support material (a third print head having: at least one aperture, a support ink reservoir, and a support ink pump configured to supply the support inkjet ink through the aperture; paragraph [0272]).  Gothait teaches that at least one of the printing heads is an ink-jet head configured to print the at least one ink via jetting (paragraph [0036]).  
The references fail to teach or suggest iv. a conveyor, operably coupled to the first, the second and the third print heads configured to convey a substrate to each of the first, second, and third print heads; and v. a computer aided manufacturing ("CAM") module, comprising: a data processor; a non-volatile memory; and a set of executable instructions stored on the non- volatile memory for: receiving a 3D visualization file representing the composite component; generating a file that represents at least one, substantially 2D layer for printing the composite component; receiving a selection of parameters related to the composite component; and altering the file represents at least one, substantially 2D layer based on at least one of the selection of parameters, wherein the CAM module is configured to control each of the first, second and third print heads; b. providing the colored resin inkjet ink composition, the metallic inkjet ink composition and the support inkjet ink composition; c. using the CAM module, obtaining a generated file representing a first, substantially 2D layer of the composite component for printing, the 2D layer comprising a pattern representative of the colored resin inkjet ink, the metallic inkjet ink and the support inkjet ink; d. using the first print head, forming the pattern corresponding to the resin representation in the first, substantially 2D layer of the composite component for printing; e. curing the pattern corresponding to the resin representation in the 2D layer of the composite component; f. using the second print head, forming the pattern corresponding to the metal representation in the first, substantially 2D layer of the composite component for printing; g. sintering the pattern corresponding to the metal representation in the 2D layer of the composite component; h. removing the substrate, thereby fabricating a first composite component layer, wherein, before, simultaneously with or sequential to the steps of forming and the pattern corresponding to the resin representation in the first, substantially 2D layer of the composite and/or the steps of forming and sintering pattern corresponding to the metal representation in the first, substantially 2D layer of the composite, using the third print head, forming the pattern corresponding to the support representation in the first, substantially 2D layer of the composite component for printing and functionalizing the pattern corresponding to the metal representation in the 2D layer of the composite component.  

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.  Applicant argues that Applicant provides a Terminal disclaimer including the necessary fees (remarks, page 7).  This is not found convincing because the terminal disclaimers were disapproved.  The person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012): is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08).  Applicant may resubmit the TD without fee.  A TD for a newly cited third Patent will also be needed.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/REBECCA JANSSEN/Examiner, Art Unit 1733